12/15/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 20-0005


                                      PR 20-0005                               FLED
                                                                              OEC 1 5 2020
                                                                           Bowen Greenwood
IN RE THE MOTION OF LARS K. EVENSEN                                      Clerk of Suprerne Court
                                                                        O RI]tEirlontana
FOR ADMISSION TO THE BAR OF THE STATE
OF MONTANA



      Lars K. Evensen has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Evensen has provided the necessary documentation
and has satisfied the requirernents prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Lars K. Evensen may be sworn in to the practice of law in the State of
Montana. Arrangernents for swearing in rnay be rnade by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this f6-- day of December, 2020.
gj
 l

14.
  11.44
     3X

     justices